Citation Nr: 1815368	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-30 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

Additional evidence related to the Veteran's bilateral hearing loss and low back disability was associated with the record after the August 2013 statement of the case (SOC), notably private hearing and lumbar spine examinations.  See 38 C.F.R. § 20.1304.  The Veteran, through his representative, has waived Agency of Original Jurisdiction (AOJ) review of this evidence; thus, the Board may properly consider it in adjudicating the claims.  (See the Representative's February 2018 correspondence).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's low back disability is related to service.  

2.  Throughout the appeal period, the Veteran's hearing impairment has been no worse than Level II in the right ear and Level IV in the left ear.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met throughout the appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Increased Rating
Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Low Back Disability

The Veteran contends service connection is warranted for a low back disability, which reportedly originated in service and continues in the present.  

The record indicates the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine with spinal stenosis, lumbar spondylosis, and radiculopathy (see private treatment records from May 2009 through December 2017, as well as the May 2010 VA Spine examination).  Furthermore, the Veteran was seen in service several times for complaints of recurrent low back pain (see Service Treatment Records (STRs) dated August 1966 to June 1967).  Moreover, he was hospitalized for one month in 1967 due to recurrent back pain (see STRs dated February 24, 1967, and March 30, 1967; as well as the November 1967 discharge examination).  Accordingly, the current disability and in-service event criteria have been met.  Thus, the resolution of this issue hinges on whether there is a link, lay and /or medical, between the Veteran's low back disability and service.

The Veteran alleges he started having serious back problems while in active service.  At his November 2017 hearing, the Veteran testified and described the particulars of his service as an Air Freight Specialist, noting that he had to load heavy freight into airplanes without adequate equipment.  Further, the Veteran asserted that he injured his lower back while loading a C-130 engine into the back of a cargo aircraft.  Additionally, the Veteran's spouse testified that the Veteran's complains of low back pain began during his active service and have continued up to the present.

Service connection is warranted for a low back disability based on private physicians' positive nexus opinions, as well as on the Veteran and his spouse's competent and credible testimony of low back symptoms since his active duty service.

In June 2011, Dr. A.M., the Veterans private physician, opined that the Veteran's current low back disability was related to his active military duty, which included loading airplanes without back support or proper equipment.  Dr. A.M's opinion was based on his own evaluations of the Veteran, as well as on a May 2011 MRI of the lumbar spine, which showed degenerative disc disease and degenerative facet naturopathy.  Thereafter, in December 2017, Dr. S.S., the Veteran's private physician, opined that in light of the Veteran's history of chronic pain and incapacitation, and his two hospitalizations for low back pain during active service; it was at least as likely as not that the Veteran's current low back condition was incurred in service.  Further, Dr. S.S. stated that the Veteran did not use the proper equipment to protect his back during service, which resulted in spinal stenosis, lower back pain, and radiculopathy.
Notwithstanding the foregoing, in May 2010, a VA examiner opined that the Veteran's low back disability was less likely as not caused by or a result of his service.  In support of this opinion, the examiner stated that the Veteran's in-service low back condition occurred in the 1960's, and it was self-limiting and treated conservatively.  Further, the examiner stated that the record contains no additional evidence regarding low back pain chronicity.  The Board finds this opinion to be of limited probative value, as the opinion failed to address the Veteran's competent lay statements regarding the onset and continuity of his low back symptoms.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board acknowledges that the record includes competent evidence of back symptomatology prior to service.  However, the Veteran was noted to be clinically sound regarding the spine at entry, and there is not clear evidence that a currently diagnosed disorder existed prior to service.  See 38 C.F.R. § 3.304(b).  Moreover, a Medical Evaluation Board report dated March 1967 indicates that the Veteran's low back condition was permanently aggravated by his service.

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his service.  The Veteran has competently and credibly reported that he experienced lower back pain during and since service due to his duties as an Air Freight Specialist, which included loading heavy freight into airplanes without adequate equipment.  In addition, his private physicians have attributed the Veteran's current low back disability to his active duty.  Accordingly, the Board finds that the evidence supporting a nexus between the Veteran's currently diagnosed low back disability and his in-service lower back manifestations is at least in equipoise with the evidence against a nexus.

Based on the foregoing, and resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's low back disability.

Hearing Loss

The Veteran seeks an initial compensable disability rating for his service-connected bilateral hearing loss.  

The Veteran was afforded VA hearing examinations in April 2010 and August 2013.  The Veteran contends that these examinations are inadequate, as they do not reflect the severity of his hearing loss.  Specifically, the Veteran stated that a bilateral speech discrimination of 100 percent, as noted in both examinations, is not consistent with a moderately severe hearing loss, as found in an August 2009 private hearing examination.  Further, the Veteran alleged that he could not hear across a room, or with background noises.

Initially, the Board notes that for VA purposes, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  While the puretone audiometry test measures the ability to hear sounds, the speech discrimination test measures the ability to distinguish between words.  That is, speech discrimination is a measure of how well an individual understand what he or she hears when speech is loud enough to hear comfortably.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (VA's rating criteria for hearing loss evaluates hearing loss based on a combination of puretone averages and speech discrimination, measuring a Veteran's ability to hear sound at specific frequencies and volumes, and to identify spoken words, respectively).

A moderately severe hearing loss is described as the inability to hear sounds softer than 56 to70 decibels (dB) at a specific frequency.  As discussed hereunder, the puretone thresholds shown in the April 2010 and August 2013 VA examinations indicated moderately severe hearing loss at a frequency of 4,000 Hertz; which is consistent with the August 2009 private examination.  However, the Veteran's hearing loss has not reached a level that would warrant a compensable rating.

Disability ratings for hearing loss disability are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).
The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average", as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  

The Veteran underwent a private hearing examination in August 2009.  The puretone thresholds are demonstrated in audiometric graph form.  The Board finds that the decibel readings are represented clearly by the graph and the Board may interpret the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  On that occasion, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
-
70
LEFT
50
40
40
-
50

Nevertheless, this examination is not adequate for VA purposes, as it does not include a controlled speech discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85(a).  Further, the examiner did not certify that the use of the speech discrimination test was not appropriate.  See 38 C.F.R. § 4.85(c).

The Veteran first underwent a VA hearing examination to assess the severity of his bilateral hearing loss in April 2010.  On that occasion, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Average
LEFT
15
10
35
45
60
37.5
RIGHT
15
10
30
50
65
38.8

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.

Applying the values from this examination to Table VI result in a Level I Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear.  Applying these results to Table VII, a 0 percent disability rating is warranted.  

Thereafter, the Veteran underwent an additional VA hearing examination in August 2013, at which the following puretone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
15
45
60
70
47.5
LEFT
20
20
45
55
65
46.3

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.

Under Table VI, the Veteran demonstrated a Level I hearing impairment bilaterally.  Applying these results to Table VII, a 0 percent disability rating is warranted.





Subsequently, in December 2017, Veteran underwent a private hearing examination.  The Board finds that the decibel readings are represented clearly by the graph and the Board may interpret the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The results yielded the following puretone threshold readings:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
35
30
50
60
70
52.5
LEFT
35
30
50
70
75
56.3

On that occasion, the speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 76 percent in the left ear.

Under Table VI, the Veteran demonstrated a Level II hearing impairment in the right ear and a Level IV hearing impairment in the left ear.  Applying these results to Table VII, a 0 percent disability rating is warranted.  

The Board notes that a rating under exceptional patterns of hearing impairment is inadequate in this case.  None of the testings showed a puretone thresholds of 55 decibels or higher at each of the four specified frequencies.  38 C.F.R. § 4.86(a).  Similarly, none of the testings showed a puretone threshold of 30 decibels or less at 1000 Hertz and a threshold of 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).

Based on a full review of the record, including the cited audiological evaluations, the Board finds that a compensable rating is not warranted for the Veteran's hearing loss at any point during the appeal period, to include the initial rating period.  Although the audiological evaluations clearly show the Veteran has impaired hearing in both ears, the hearing loss has not reached a level that would warrant a 10 percent rating, which is the first compensable rating under Diagnostic Code 6100.  In reaching this determination, the Board has considered the Veteran's statements regarding his hearing loss, including the reported impact of his hearing impairment.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, these statements do not provide the specific information required for rating purposes.  As noted above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Consequently, the evidence does not support a higher rating for the Veteran's bilateral hearing loss at any time during the period of the claim.  

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a low back disability, currently diagnosed as degenerative disc disease of the lumbar spine with associated spinal stenosis, lumbar spondylosis, and radiculopathy, is granted.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


